Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11258166. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘166 teaches each of the limitations of claim 1 of the instant application.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, recites “bands” without appropriate antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,515,629 (“Kuo” or “K”). The rejection refers to annotated figure 12 of Kuo shown below:



    PNG
    media_image1.png
    331
    415
    media_image1.png
    Greyscale

Regarding claim 1, K teaches a multi-band radio antenna (that shown above), wherein the radio antenna comprises a substrate (10) formed of a dielectric material (10 is a substrate); a ground plane of electrically conductive material (20), arranged on a first face of the substrate (as shown in fig 2); a resonator (that shown on surface 12) configured to convert an incident electrical signal into an electromagnetic wave (it’s an antenna) and to resonate at least two distinct resonance frequencies (column 1, lines 50-52), the resonator comprising at least three elements (E1-E3 shown above) arranged on a second face (12) of the substrate opposite to the first side (as shown in fig 2); wherein a first element (E1) is formed by a first strip of electrically conductive material (as shown); a second element (E2) is formed by a second strip of electrically conductive material (as shown); a third element (E3) is formed by a third strip of electrically conductive material (as shown); the second element is electrically connected to the ground plane by means of a via passing through the substrate at a first end of the second strip (as shown); the second element forms an extension of the first element (as shown) and is electrically connected directly to the first element at a second end of the second strip opposite the first end (as shown); the first element is separated from the third element by a slot (the space between E3 and E1 shown above) and electrically connected to the third element at one end of the first strip and one end of the third strip by means of a transition strip (E4) of electrically conductive material passing through the slot (as shown above E4 connects a left end of E3 to a right end of E1); the third element is connected to an electrical supply line to receive the incident electrical signal (as shown).
Regarding claim 5, K teaches that at least one of the first, second, third and fourth bands has a parallelepiped, coiled or zigzag shape (E1-E3 are rectangular, as shown).
Regarding claim 7, K teaches that the slot (G13) is a straight slot and of substantially fixed width (as shown).


Allowable Subject Matter
Claims 2-4, 6, and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845